DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 16-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama (EP 2,853,252).
Claims 12, 14, 16 and 17
Yuyama discloses a drug dispensing device, comprising a variable cassette (22) configured to dispense any type among a plurality of types of drug; a mounting portion (221) to which the variable cassette is removably mountable (see [0021]); an allocation processor (11) configured to allocate, based on a plurality of pieces of prescription data including drug information on a drug to be dispensed, said drug information to the variable cassette or to the mounting portion (see [0068], [0091] and [0095]); and a drive controller (61) configured to drive the variable cassette, based on a predetermined driving condition associated with the drug information allocated by the allocation processor to the variable cassette or the mounting portion, to dispense the drug from the variable cassette (see [0097]).  Yuyama further discloses the allocation processor is configured to allocate the drug information in accordance with a predetermined allocation rule, in units of the plurality of pieces of prescription data (see [0114] and [0116]).  Yuyama further discloses the allocation rule comprises a first rule of preferentially allocating, to the variable cassette or the mounting portion, the drug information based on a total amount of drug to be dispensed included in the plurality of pieces of prescription data (see [0114]); a second rule of preferentially allocating, to the variable cassette or the mounting portion, the drug information based on a number of pills to be dispensed in a time-of- administration dosage unit being unequal to a number of pills included in a usage method included in the plurality of pieces of prescription data (see [0116]); and a third rule of preferentially allocating, to the variable cassette or the mounting portion, the drug information, based on a number of packages included in the plurality of pieces of prescription data (see [0139]).
Claim 18
Yuyama further discloses the allocation processor is further configured to determine whether the plurality of pieces of prescription data satisfy a predetermined condition, and in response to a determination that the plurality of pieces of prescription data satisfy the predetermined condition, allocate, based on the plurality of pieces of prescription data, the drug information to the variable cassette or the mounting portion (see [0095]-[0097]).
Claim 19
Yuyama further discloses fixed cassettes (21) each configured to dispense a predetermined type of drug (see [0017]), wherein the allocation processor is configured to determine whether the predetermined condition is satisfied based on the drug information included in the plurality of pieces of prescription data, and master information indicating the predetermined type of drug dispensable from each of the fixed cassettes (see [0064]-[0066]).
Claim 20
Yuyama further discloses fixed cassettes (21) each configured to dispense a predetermined type of drug (see [0017]); and a manual dispensing comprising a drug palette unit configured to dispense drugs contained in a plurality of cells of the drug palette in units of the plurality of cells, wherein the allocation processor is further configured to allocate drug information having no corresponding fixed cassette, to the variable cassette or the manual dispensing unit (see [0052]).
Claim 23
Yuyama further discloses each piece of prescription data among the plurality of pieces of prescription data includes a patient name/patient identifier, identification information of prescription/drug identifier, and dispensed amount of tablets/dose (see [0095]).
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Yuyama fails to disclose “an allocation processor configured to allocate, based on a plurality of pieces of prescription data including drug information on a drug to be dispensed, said drug information to the variable cassette or to the mounting portion”, the examiner disagrees.  Yuyama, paragraph [0091]) discloses the allocation processor places plurality of medicines to any unspecified cassettes, while in paragraph [0095], Yuyama discloses the processor store, on the basis of prescription data, various information such as dispensed amount of tablets/dose, patient name/patient identifier, allocation time and date, and identification information of prescription/drug identifier.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736